      Case 2:20-cv-00122-BSM Document 64 Filed 05/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

JARELL D. TERRY                                                            PLAINTIFF

v.                               2:20-CV-00122-BSM

JEREMY ANDREWS, et al.                                                  DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 10th day of May, 2021.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
